

First Bancorp


Annual Incentive Plan






Introduction


The First Bancorp Annual Incentive Plan (“AIP”) is a cash bonus plan that links
compensation to the achievement of performance goals. The performance goals will
generally include business measures that improve both the short-term earnings
and long-term earnings of the company and/or contribute to shareholder value.




Plan Features


Measurement Period
Calendar Year



Eligible Participants
Executive officers, and other employees of the Company designated by the Chief
Executive Officer



Participation Categories
Branch - includes branch employees and Regional Executives.




 
Corporate - includes all other individuals, including executive officers, the
audit department, the deposit and loan operations departments, the credit card
department, collections, human resources, Montgomery Data Services, First Bank
Insurance Services, and the Appraisal Department.



Performance Goals
One or more performance goals will be established related to consolidated
corporate performance (“Corporate Performance Goals”) and related to regional
and branch specific performance (“Regional/Branch Performance Goals”) -
collectively “Performance Goals.”




 
The Corporate Performance Goals will be determined annually by the Board of
Directors, upon recommendation by the Compensation Committee. The specific
Regional/Branch Performance Goals will be determined annually by the Chief
Executive Officer. There may be Corporate Performance Goals that are measured
differently for Branch participants than for Corporate participants, and certain
Corporate Performance goals may apply to only one category of participants.


 
 

--------------------------------------------------------------------------------

 




 
Performance Goals may include, but are not limited to, the following business
measures: net income, deposit growth, loan growth, noninterest income growth,
and expense growth.



Calculation of Awards
Each participant is assigned a Target Award, which is expressed as a percent of
their annual salary. The Compensation Committee determines the Target Award for
the Company’s executive officers and officers classified as “Regional
Executives.” The Company’s Chief Executive Officer establishes the Target Award
for all other participants




 
The Target Award is then adjusted by multiplying it times the sum of the
Performance Percentages (defined below) that apply to the individual.



Performance Goal Weight
Each Performance Goal will have an assigned weight (“Performance Goal Weight”)
determined by the Compensation Committee and approved by the Board of Directors.
The total of the assigned weights for all Performance Goals will be 100%.




 
For Branch participants, the sum of the Performance Goal Weights related to
Regional/Branch Performance Goals will generally total 75% and the sum of the
Performance Goal Weights related to Corporate Performance Goals will be 25%.




 
For Corporate participants, 100% of the Performance Goal Weights will be
comprised of Corporate Performance Goals.





Performance Percentage
The Performance Percentage is a percentage reflecting actual performance in
relation to the Performance Goal.




 
For each Performance Goal, a threshold goal, target goal, and maximum goal will
be set on an annual basis.

 
Achievement of less than the threshold goal will result in a zero percent
Performance Percentage. Achievement of the goal at the threshold level will
result in a 50% percent Performance Percentage for that goal. Achievement of the
Target Goal will result in 100% being applied to the


 
 

--------------------------------------------------------------------------------

 


 
Performance Goal Weight to determine the Performance Percentage, and achievement
of the Maximum Goal will result in 200% being applied to the Performance Goal
Weight to determine the Performance Percentage.




 
Pro-rata extrapolation will be utilized to determine a Performance Percentage
that is between the Threshold Goal and the Target Goal or the Target Goal and
the Maximum Goal. See Exhibit A for a table illustrating the extrapolation at
various intervals of performance.



Discretionary Awards
The Compensation Committee shall have the ability to adjust any award paid under
this plan upward or downward in its discretion at any time. Examples of factors
that the Compensation Committee may consider when adjusting an award include,
but are not limited to: unusual items of income or expense, results of internal
audit reports, and regulatory exam reports.



Payment of Awards
All awards will be paid in cash within 90 days after each fiscal year end.






 
 

--------------------------------------------------------------------------------

 



Exhibit A


First Bancorp Annual Incentive Plan






Performance Achieved in Relation
to the Performance Goal
 
Performance Percentage
At Threshold Goal
50
Halfway Between Threshold Goal
and Target Goal
 
75
At Target Goal
100
Halfway Between Target Goal
and Maximum Goal
 
150
At Maximum Goal
200


